DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-9 and 16-24, drawn to a DNA construct comprising a heterologous promoter operably linked to a DNA polynucleotide encoding an RNA transcript comprising a 5' regulatory sequence located 5' to an insert site, wherein the 5' regulatory sequence comprises an R-motif.
Group II, claim(s) 10-15, drawn to a DNA construct comprising a regulatory sequence located 5’ to an insert site, wherein the 5’ regulatory sequence comprises a uORF polynucleotide.
Group III, claim(s) 25-29, drawn to a method for controlling the expression of a heterologous polypeptide in a cell, the method comprising introducing the DNA construct into the cell.
Group IV, claim(s) 30-34, drawn to a DNA construct comprising a heterologous promoter operably linked to a DNA polynucleotide encoding an RNA transcript comprising a 5’ regulatory sequence located 5’ to a heterologous coding sequence encoding an AtNPR polypeptide, wherein the 5’ regulatory sequence comprises uORFsTBFA. .

The species are as follows: 
If Group I is selected, elect a single sequence from the following three categories: 
SEQ ID NOs: 113-293
SEQ ID NOs: 1-38
SEQ ID NOs: 39-112 and SEQ ID NOs: 294-474. 
If Group II is selected, elect a single sequence from the following two categories: 
SEQ ID NOs: 1-38
SEQ I D NOs: 39-112 and 294-474
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 10, 24, and 30
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 lack unity of invention because even though the inventions of these groups require the technical feature of a DNA construct comprising a promoter operably linked to a DNA polynucleotide encoding an RNA transcript comprising a 5’ regulatory sequence, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Merlo et al (US 8003777).  Merlo teaches a DNA construct comprising 5’ and 3’ untranslated regions of genes encoding osmotin proteins engineered to flank portions of selection coding region of a vector. See abstract. See also claim 1. It is noted that SEQ ID NO: 1 of Merlo corresponds to a 5’ UTR sequence of a tobacco osmotin gene. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


STEPHEN UYENO
Primary Examiner
Art Unit 1662



/STEPHEN UYENO/Primary Examiner, Art Unit 1662